Citation Nr: 1620941	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted entitlement to service connection for lumbar strain and assigned a 10 percent initial rating.  The Veteran timely appealed the assigned initial rating.

In January 2015, the Board, inter alia, determined that the issue of entitlement to separate ratings for neurological abnormalities of the lower extremities associated with the Veteran's service-connected lumbar strain had been raised by the evidence of record and that the Board had jurisdiction over these issues as part of the claim for a higher initial rating for the lumbar strain.  The Board remanded this issue to the to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.  (In this decision, the Board also decided the issue of a higher initial rating for service-connected lumbar strain, and as such, the matter is no longer on appeal.)  Thereafter, the AOJ issued a rating decision granting service connection for radiculopathy of the left lower extremity and radiculopathy of the right lower extremity and assigning initial 10 percent disability ratings for each disability, effective December 5, 2013.  The issues of whether the Veteran is entitled to higher initial ratings for these disabilities are now before the Board.

In October 2015, the Board remanded the instant claims for higher initial ratings to the AOJ for issuance of a supplemental statement of the case (SSOC).  Pursuant to the Board's October 2015 remand instructions, the AOJ issued a January 2016 SSOC, denying entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity and an initial rating in excess of 10 percent for radiculopathy of the left lower extremity, and returned the appeal to the Board.  The Board therefore finds that there has been substantial compliance with the Board's prior remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).





FINDING OF FACT

Bilateral radiculopathy of the lower extremities primarily has been manifested by wholly sensory impairment consisting of complaints of intermittent and mild numbness of the right lower extremity only.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Concerning the issues decided herein, VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Additionally, the Court has held that the statutory scheme contemplates that once a decision granting service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Here, the Veteran was granted service connection for radiculopathy of the lower extremities in July 2015, and she was assigned disability ratings and effective dates in that decision.  As the issues currently before the Board stem from disagreement with "downstream" questions, no additional notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled with respect to these claims.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issues decided herein were obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, VA treatment records, VA examination reports, and statements from the Veteran.  Moreover, the Veteran has not alleged that there is any additional outstanding evidence pertinent to her claims.

Further, the Veteran was afforded a VA examination in February 2015 in connection with the instant issues on appeal.  The examination report contains sufficient evidence by which to evaluate the Veteran's service-connected disabilities at issue during the appeal period.  In addition, since the VA examination conducted in February 2015, the Veteran has neither alleged, nor presented evidence to suggest, that her radiculopathy has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations and/or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in the instant case, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124(a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Currently, the Veteran is assigned a 10 percent disability rating for radiculopathy of the left lower extremity and a 10 percent disability rating for radiculopathy of the right lower extremity, both associated with her service-connected lumbar strain, under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.

Under DC 8520, a 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is for application where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is for complete paralysis; the foot dangles and drop, no active movement possible of muscles below the knee, flexion of knee weakness or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Turning to the relevant evidence of record, in November 2013, the Veteran presented to the emergency department of the VA medical center (VAMC), primarily complaining of lower back pain.  She also complained of numbness radiating to her right leg.  Upon examination, the physician found that the Veteran had no joint deformity or tenderness and that muscle strength was normal (5/5) in all extremities.  The physician also found that he Veteran's gait was intact.

In December 2013, the Veteran visited her primary care physician at the VAMC. She complained of having constant numbness down her right leg for two to three weeks.  She reported that she still had some constant numbness in the back of her right thigh.  She reported no muscle weakness.  Upon examination, the physician found that touch sensation was slightly impaired in the upper back of the thigh, and that pain sensation, although present in that area, was also slightly impaired.  X-rays of the lumbar spine were unremarkable.  The doctor diagnosed the Veteran with lumbar and sacral radiculopathy.

In July 2014, during a visit with her primary care physician at the VAMC, the Veteran stated that she had been taking sick leave once or twice a month because of her back pain.  While the Veteran complained of having back pain, she denied having any radiculopathy.

In August 2014, the Veteran underwent a VA thoracolumbar spine examination.  In relevant part, she reported intermittent numbness in her right leg in connection with her lower back pain.  In muscle strength testing, the Veteran achieved normal strength (5/5) bilaterally for hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The examiner found no muscle atrophy.  On reflex examination, the Veteran's deep tendon reflexes (DTRs) were rated as hypoactive bilaterally in the knees and ankles.  Sensory examination (sensation to light touch testing) results were normal bilaterally for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner noted that the Veteran had signs and/or symptoms of radiculopathy.  However, in this regard, the examiner indicated that she only had mild numbness in the right lower extremity.  Otherwise, the examiner indicated that she had no numbness in the left lower extremity.  Moreover, the examiner found that she had none of the following in the lower extremities bilaterally: constant pain (may be excruciating at times); intermittent pain (usually dull); and paresthesias and/or dysesthesias.  The examiner also found no other signs or symptoms of radiculopathy.  Ultimately, the examiner found that the Veteran was not affected by radiculopathy on either side of her body.  

At the time of the examination, the Veteran reported that she worked as a customer service representative.  She also reported missing more than 120 days from work in the past 12 months due to her back pain, as her work required prolonged sitting.  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.

The Board notes that in August 2014, the Veteran also underwent a VA thyroid examination at the time she was having the VA thoracolumbar spine examination.  During the thyroid examination, the Veteran also had reflex testing performed.  During that reflex testing, the Veteran's DTRs were rated as normal bilaterally in the knees and ankles.

In February 2015, the Veteran was afforded a VA peripheral nerves examination.  She reported that one and a half to two years prior, she had begun to experience intermittent numbness involving the posterior right thigh.  She described the numbness as paroxysmal (i.e., no provocative movement or positions seem apparent) and as lasting up to two days at a time when present.  She reported that the numbness typically occurred at least once per week with no associated weakness, incoordination, fatigue or impairment of use of the lower extremity.  In muscle strength testing, the Veteran achieved active movement against some resistance (4/5) for right knee extension, right ankle plantar flexion, and right ankle dorsiflexion.  She achieved normal strength (5/5) for left knee extension, left ankle plantar flexion, and left ankle dorsiflexion.  The examiner found muscle atrophy present in the right thigh and leg but found no muscle atrophy present in the left thigh and leg.  On reflex examination, the Veteran's DTRs were rated as normal bilaterally in the knees and ankles.  Sensory examination (sensation testing for light touch) results were normal bilaterally for the upper anterior thigh, thigh/knee, lower leg/ankle, and foot/toes.  The examiner indicated that cold touch sensations were normal bilaterally in the feet.  The examiner also indicated that the Veteran's gait was normal.  Electromyography (EMG) of the right lower extremity was normal except for the gluteus medius.  EMG of the left lower extremity was normal.  Nerve Conduction Velocity (NCV) testing was normal for both lower extremities.  

The examiner noted that the Veteran had symptoms of a peripheral nerve condition.  However, in this regard, the examiner indicated that she only had mild numbness in the right lower extremity.  Otherwise, the examiner indicated that she had no numbness in the left lower extremity.  Moreover, the examiner found that she had none of the following in the lower extremities bilaterally: constant pain (may be excruciating at times); intermittent pain (usually dull); and paresthesias and/or dysesthesias.  The examiner concluded that the left sciatic nerve was normal.  The examiner also concluded that while the Veteran had right lumbar pain radiation, there was no actual right lumbar radiculopathy demonstrated by examination or by electrodiagnostic study.  

At the time of the examination, the Veteran reported that she was working at a telephone call center and was pursuing an associate degree in human resources.  Concerning the impact of the Veteran's neurological condition on her ability to work, the examiner opined that moderate and heavy physical work would likely result in increased symptoms and that sedentary work would require repositioning/stretch breaks on a frequent basis (e.g., every 15-20 minutes).  The examiner noted that the Veteran did not use any assistive devices as a normal mode of locomotion.

Based on the foregoing, the Board finds that a disability rating in excess of 10 percent is not warranted for either the right or left lower extremity radiculopathy.  The above evidence reflects that the Veteran's left lower extremity condition has been asymptomatic and unaffected by radiculopathy.  In particular, the left lower extremity has demonstrated normal (5/5) muscle strength, no muscle atrophy, mostly normal reflexes, normal senses, no numbness, no pain (constant or intermittent), and no paresthesias or dysesthesias.  The Veteran's right lower extremity condition has been manifested predominately only by intermittent and mild numbness.  Otherwise, the right lower extremity has demonstrated some muscle atrophy, active movement against some resistance (4/5) to normal (5/5) muscle strength, mostly normal reflexes, slightly impaired to normal senses, no pain (constant or intermittent), and no paresthesias or dysesthesias.  The evidence thus shows that the Veteran's symptoms primarily consist of sensory disturbances and show very little to no impairment of use, which most nearly approximates mild incomplete paralysis of the sciatic nerve.

Accordingly, the Board finds that the weight of the evidence demonstrates that the right and left lower extremity radiculopathy have not more nearly approximated moderate incomplete paralysis of the sciatic nerve, as is required for a 20 percent rating.  To the extent that the Veteran has indicated that her radiculopathy is more severe than indicated by the 10 percent rating she is receiving for each lower extremity, the Board finds that the examination findings of the trained health care professionals are of greater probative weight than the more general lay assertions.  Therefore, the claims for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity and for radiculopathy of the left lower extremity must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine enunciated in 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable here.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Additional Considerations

In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The threshold question is whether the schedular rating criteria adequately contemplate the claimant's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See id.  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment and frequent hospitalization.  Id. at 115-116.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.  Id. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity radiculopathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The terms mild, moderate, moderately severe, and severe, are broad enough to encompass all of the symptoms indicated by the lay and medical evidence discussed above.  The criteria thus contemplate the symptoms and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  While the Veteran indicated that she missed 120 days due to her back pain, the 20 percent rating she is receiving for that disability along with the separate 10 percent ratings she is receiving for radiculopathy of the lower extremities contemplates significant loss of working time.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  An extraschedular rating is therefore not warranted on this basis as well.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  While the Veteran has reported that back pain has impacted her job, the evidence of record, including the Veteran's own reports, demonstrate that she has been gainfully employed and that her radiculopathy of the lower extremities has not rendered her unemployable.  See e.g., August 2014 VA examination, February 2015 VA Examination.  Therefore, the matter is not reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


